Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 02/26/2021 is duly acknowledged.
Claims 1-19 were previously canceled by applicants.
Claims 20-39, as currently amended, are pending in this application and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed by applicants on 02/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/077,602 (filed on the same day by the same inventor and assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Therefore, the ODP rejection of record has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edwin A. Sisson (attorney of record) on 03/24/2021 (see also Examiner-initiated interview summary attached).
The application has been amended as follows: 
In The Claims
Claims 23 and 32 have been canceled by this Examiner’s Amendment.
Claims 20-22, 24-31 and 33-39 have been allowed as discussed below:
Claims 20, 24, 30, 31 and 39 have been specifically amended as follows:
20. (currently amended) A process for propagating a yeast capable of fermenting glucose and xylose of a lignocellulosic feedstock hydrolyzate, said process comprising: 
propagating the yeast over at least a first propagation cycle and a second propagation cycle, 
the first propagation cycle (Pn, where n=1) comprising the steps of: 
a. contacting the yeast at a starting yeast density with a first cultivation medium comprising a first portion of the lignocellulosic feedstock hydrolyzate, 
b. allowing the yeast to propagate to create a first populated broth comprising water and a first propagated yeast, wherein less than 20% of the xylose and at least 50% of the glucose in the first cultivation medium are consumed in the first propagation cycle, 
the second propagation cycle (P2, n=2) comprising the steps of: 
a. separating the first populated broth into at least a first removed portion and a first residual portion, wherein both the first residual portion and the first removed portion comprise some of the first propagated yeast, 
b. contacting the first residual portion with a second cultivation medium comprising a second portion of the lignocellulosic feedstock hydrolyzate, and 
c. allowing the yeast to propagate to create a second populated broth comprising water and a second propagated yeast, wherein less than 20% of the xylose and at least ;
wherein propagation time of the first propagation cycle is in the range of 14 to 30 hours using the starting yeast density in the first propagation cycle between 1 x 106 and 1 x 108 yeast cells per milligram of the first cultivation medium on a wet basis.
24. (currently amended) The process of claim 20, wherein the cultivation media further comprise a nitrogen source.
30. (currently amended) The process of claim [[23]] 20, wherein in the amount of Pn-1 removed portion and the amount of the Pn portion of the lignocellulosic feedstock hydrolyzate are selected to have a starting yeast density in the Pn propagation cycle between 1 x 106 and 1 x 108 yeast cells per milligram of the Pn cultivation medium on a wet basis, wherein n is an integer greater than 1.  
31. (currently amended) The process of claim [[23]] 20, wherein the final yeast density in the Pn propagation cycle is in the range of 1 x 107 to 1 x 109 yeast cells per milligram of the Pn populated broth on a wet basis, wherein n is an integer equal to or greater than 1.
39. (currently amended) The process of claim [[32]] 20, wherein the propagation time of the Pn propagation cycle is less than a percent value selected from the group consisting of 70%, 50%, and 40% of the first propagation time, wherein n is an integer greater than 1.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process for propagating a yeast capable of fermenting glucose and xylose of a lignocellulosic feedstock hydrolyzate as currently claimed (see amended claim 20, in particular) using the recited propagation cycles that require consumption of “less than 20% of the xylose and at least 50% of 
Applicants have filed the required Terminal Disclaimer over claims of co-pending application 16/077,602 on 02/26/2021, that has been duly approved and made of record by the office, obviating the ODP rejection of record as discussed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 20-22, 24-31 and 33-39 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657